Case 0:20-cv-61023-RAR Document 36-1 Entered on FLSD Docket 11/10/2020 Page 1 of 16




                                                           Exhibit 1, Page 1 of 16
Case 0:20-cv-61023-RAR Document 36-1 Entered on FLSD Docket 11/10/2020 Page 2 of 16




                                                           Exhibit 1, Page 2 of 16
Case 0:20-cv-61023-RAR Document 36-1 Entered on FLSD Docket 11/10/2020 Page 3 of 16




                                                           Exhibit 1, Page 3 of 16
Case 0:20-cv-61023-RAR Document 36-1 Entered on FLSD Docket 11/10/2020 Page 4 of 16




                                                           Exhibit 1, Page 4 of 16
Case 0:20-cv-61023-RAR Document 36-1 Entered on FLSD Docket 11/10/2020 Page 5 of 16




                                                           Exhibit 1, Page 5 of 16
Case 0:20-cv-61023-RAR Document 36-1 Entered on FLSD Docket 11/10/2020 Page 6 of 16




                                                           Exhibit 1, Page 6 of 16
Case 0:20-cv-61023-RAR Document 36-1 Entered on FLSD Docket 11/10/2020 Page 7 of 16




                                                           Exhibit 1, Page 7 of 16
Case 0:20-cv-61023-RAR Document 36-1 Entered on FLSD Docket 11/10/2020 Page 8 of 16




                                                           Exhibit 1, Page 8 of 16
Case 0:20-cv-61023-RAR Document 36-1 Entered on FLSD Docket 11/10/2020 Page 9 of 16




                                                           Exhibit 1, Page 9 of 16
Case 0:20-cv-61023-RAR Document 36-1 Entered on FLSD Docket 11/10/2020 Page 10 of 16




                                                           Exhibit 1, Page 10 of 16
Case 0:20-cv-61023-RAR Document 36-1 Entered on FLSD Docket 11/10/2020 Page 11 of 16




                                                           Exhibit 1, Page 11 of 16
Case 0:20-cv-61023-RAR Document 36-1 Entered on FLSD Docket 11/10/2020 Page 12 of 16




                                                           Exhibit 1, Page 12 of 16
Case 0:20-cv-61023-RAR Document 36-1 Entered on FLSD Docket 11/10/2020 Page 13 of 16




                                                           Exhibit 1, Page 13 of 16
Case 0:20-cv-61023-RAR Document 36-1 Entered on FLSD Docket 11/10/2020 Page 14 of 16




                                                           Exhibit 1, Page 14 of 16
Case 0:20-cv-61023-RAR Document 36-1 Entered on FLSD Docket 11/10/2020 Page 15 of 16




                                                           Exhibit 1, Page 15 of 16
Case 0:20-cv-61023-RAR Document 36-1 Entered on FLSD Docket 11/10/2020 Page 16 of 16




                                                           Exhibit 1, Page 16 of 16
